We cannot understand the view expressed by movant that the opinion of the court in this case represents any prejudgment of the issues or jeopardizes his opportunity to secure a fair and impartial trial at the hands of a jury. The holding of the court, with reasons stated, was that an explanation from proponent was required. The jury will then have before it all that can be said on both sides. There will be no occasion for the opinion of this court to be presented to the jury and there is nothing in this situation to prejudice a full and fair trial on the merits. Motion [to modify Per Curiam opinion] denied. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ. [See ante, p. 251.]